Citation Nr: 0004109	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-05 028	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Determination of the proper initial rating for a right upper 
arm scar, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1965 through 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a November 1996 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in Buffalo, New York 
(hereinafter "RO"), in which the RO granted the veteran 
service connection for a scar, residual of excision of sinus 
tract, right upper arm, and assigned him a 10 percent rating 
for that disability.  

The Board notes that in a VA Form 9 received in November 
1997, the veteran requested a hearing at the RO before the 
traveling section of the Board.  In August 1999, the Board 
notified the veteran that his hearing had been set for 
September 1999.  The veteran failed to appear for his hearing 
and he did not provide adequate reasons for that failure.  

The Board further notes that in a December 1998 statement in 
support of his claim, the veteran requested consideration for 
Section 588 pension.  This raised issue is not now before the 
Board and is referred to the RO for initial consideration.  


REMAND

The veteran contends that he is entitled to a higher initial 
rating for his service-connected right upper arm scar.  
Specifically, he requests an increase either on an 
extraschedular basis or under a diagnostic code (DC) that 
does not pertain to scars.  In a statement received in June 
1995, the veteran wrote that the residual sensitivity from 
his scar leaves him unable to use hand-held power tools.  The 
veteran listed several jobs he alleges he lost because of his 
inability to use tools and grasp objects because of his 
service connected upper arm scar.  While he identified some 
employers he did not submit any evidence to support his 
assertions.  Therefore, he should be given the opportunity to 
submit employment records in support of his claim. 

In addition, a bill submitted by the veteran with his 
statement of employment hardships indicates that in October 
1992, Frances E. Chabot, M.D, treated him for complaints of 
pain in both hands.  The claims file does not contain records 
of this treatment.  As such records may be pertinent to the 
veteran's claim, they should be obtained.

The Board further observes that in July 1996, the veteran 
underwent a VA examination.  The examining physician noted 
the history of the scar on the veteran's upper right arm, 
found the veteran's scar to be hypersensitive and adherent to 
the underlying tricep, and indicated that the veteran had 
full range of motion of the arm, elbow, and hand.  The 
physician concluded that the veteran had functional 
impairment and hypersensitivity and a loss of subcutaneous 
fat, but he did not describe the nature and degree to which 
the veteran is impaired as a result of his service-connected 
right upper arm scar.  

In a November 1996 rating decision the RO granted service 
connection for the veteran's right upper arm scar and 
evaluated the disability as 10 percent disabling pursuant to 
DC 7804.  The RO stated that it had considered the veteran's 
claim on an extraschedular basis, but found it unwarranted.  
It does not appear that the RO considered whether the 
veteran's disability caused a loss of function under any 
other potentially applicable Diagnostic Codes.  The veteran's 
claim should be considered pursuant to all applicable 
regulations and Diagnostic Codes.  In view of the above, the 
Board finds that additional development is needed before 
proceeding with adjudicating the veteran's claim.

In light of the foregoing, this case is REMANDED to the RO 
for the following development:  

1.  The RO should ask the veteran to 
identify all sources of medical 
treatment for his service-connected 
right upper arm scar.  The RO should 
request the veteran to furnish signed 
authorizations for release to VA of any 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records and any 
additional VA medical records, not 
already on file, which may exist and 
incorporate them into the claims folder.  

2.  The RO should also contact the 
veteran and advise him of the relevance 
of employment records to his claim.  See 
Surgeon v. Brown, 10 Vet.App. 194, 196-
7.  The veteran should be given the 
opportunity to acquire such records and 
submit them, at which time the RO should 
associate them with the claims file.  

3.  The RO should then schedule the 
veteran for an appropriate VA 
examination to determine the nature and 
severity of his service-connected scar.  
All indicated tests and studies should 
be performed.  The examiner should be 
requested to provide a written medical 
opinion, based upon a review of the 
material contained in the claims file as 
well as the current examination of the 
veteran, regarding the veteran's 
service-connected scar.  The attention 
of the examining physician is called to 
the July 1996 VA examiner's finding of 
functional impairment as a result of the 
service-connected scar.  The examining 
physician is requested to detail any 
functional loss resulting from the 
veteran's service-connected scar, as 
well as discuss any musculoskeletal or 
neurological involvement.  The examiner 
is also requested to discuss any 
interference with employment due 
exclusively to the service-connected 
right upper arm scar.  This claims 
folder, to include this remand and any 
additional material obtained pursuant to 
this remand, should be made available to 
the examiner prior to the examination.  
All findings, opinions, and bases 
therefor should be set forth in detail.  

4.  With regard to all the instructions 
set forth above, the RO should inform 
the veteran of his obligation to 
cooperate by providing the requested 
information to the extent possible and 
by reporting for the scheduled 
examination.  The RO should also inform 
the veteran that his failure to 
cooperate might result in adverse action 
pursuant to 38 C.F.R. §§ 3.158, 3.655.  

5.  The RO should carefully review the 
claims file to ensure that the 
development requested above has been 
completed.  Any additional development 
required should be undertaken.  
Afterwards, the RO should readjudicate 
the claim for a higher initial rating to 
include the veteran's contention of 
entitlement to an extraschedular award, 
giving consideration to all applicable 
regulations and diagnostic codes.  If 
the determination remains adverse to the 
veteran, both he and his representative 
should be provided with a Supplemental 
Statement of the Case, and afforded an 
opportunity in which to respond before 
the record is returned to the Board for 
further adjudication.

The purpose of this REMAND is to obtain additional medical 
information.  The veteran is free to submit new evidence in 
connection with the current appeal.  However, he is not 
required to act until otherwise notified.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


